Citation Nr: 1820985	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 2005 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection and assigned an initial non-compensable evaluation for the low back disability.  However, upon receipt of additional medical evidence, the RO increased his disability rating to 10 percent with an effective date of February 16, 2009.  

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in September 2016. A copy of the transcript has been associated with the record. 


FINDING OF FACT

The Veteran's lumbar strain has manifested in painful motion with a forward flexion of 85 degrees. However, there is no evidence of a forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees. While the Veteran experiences muscle spasms, there is no evidence that they result in an abnormal gait or abnormal spinal contour. There is no evidence of favorable or unfavorable ankyloses of the entire spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a lumbosacral strain have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.71a, Diagnostic Code (DC) 5237 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the September 2016 hearing, the Veteran testified that his service connected lumbosacral strain has relatively remained the same since his last VA examination in 2013. Specifically, the Veteran testified that his back disability had not worsened, but had not improved. However, his main contention concerns the adequacy of the VA examination; whether range of motion testing was performed. The Veteran requested a supplemental examination.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 
See 38 U.S.C. § 1155 (2017); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10. 

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  However, for the reasons discussed below, the Board finds that a staged rating is not appropriate in this matter.  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint. See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. However, the evaluation of painful motion as limited motion only applies when the limitation of motion is non-compensable under the applicable diagnostic code. 
Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's lumbosacral strain is rated under DC 5237. DC 5237 is contemplated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula). Diseases under the General Rating Formula must be rated, in part, on limitation of motion of affected parts. As previously mentioned, the Veteran is currently assigned a 10 percent disability rating.

The next higher rating of 20 percent is assigned with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not great than 120 degrees or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned only for impairments of the cervical spine (with evidence of forward flexion of the cervical spine 15 degrees or less; or favorable ankyloses of the entire cervical spine).

A 40 percent rating is assigned with evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. (A 40 percent rating is also warranted for unfavorable ankylosis of the entire cervical spine). 

A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury, or surgical procedure. See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2016).

Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Under this Formula, the next higher rating of 20 percent is assigned with evidence of incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months. If the Veteran is in fact diagnosed with IVDS,  the Veteran's condition should be evaluated under either the General Rating Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, which ever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Upon review of the pertinent evidence in light of the governing authority, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's lumbosacral strain.

Most importantly, the record lacks evidence suggestive of a material change in the severity of the Veteran's service-connected disability.  The record is void of any medical treatment for his condition since his November 2013 VA examination. He primarily uses over the counter medication, heating pads, ice packs and rest to mitigate his symptoms.

The Veteran's main contention is the adequacy of the VA examination conducted in November 2013; in that he does not recall if range of motion testing was performed. However, upon review of the November 2013 VA examination, range of motion testing was in fact conducted. 

On range of motion testing, the Veteran had a forward flexion of 85 degrees with painful motion beginning at 80 degrees. He also had extension at 25 degrees, right lateral flexion at 30 degrees or greater, left lateral flexion ending at 30 degrees or greater, right lateral rotation ending at 30 degrees or greater and left lateral flexion ending at 30 degrees or greater; none of with painful motion. Repetition did not additionally limit motion. While the Veteran has testified that the back results in daily spasms, on physical examination, his gait was normal and there were no objective evidence of spasms. 

Ultimately, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's lumbosacral strain based on the General Rating Formula. There is no evidence of a forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees. There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. There is also no evidence of the Veteran's thoracolumbar spine being restricted to a forward flexion of 30 degrees or less. There is no evidence of favorable or unfavorable ankyloses of the entire spine. 

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra. The Veteran testified to having flare-ups. During the November 2013 VA examination, the examiner confirmed that the Veteran experience flare-ups, which causes increased pain.

The Board does not question the sincerity of the Veteran's statements or minimize the pain and functional impairment caused by his flare-ups. However, even considering the severity of the episodes when they occur, the Board does not find that this paints an overall disability picture comparable to a 0 to 60 degree limited flexion, or favorable or unfavorable ankyloses of the entire thoracolumbar spine.   On the November 2013 VA examination, he reported that he did not require assistive devices. Repetition did not additionally limit his range of motion. While he had additional pain on movement and interference with sitting, standing and/or weight bearing, his gait was normal. He did not have tenderness or pain to palpation, muscle spasms or guarding. His muscle strength and sensory were normal with no signs of atrophy.  The November 2013 examiner noted that pain, weakness, fatigue and/or incoordination may limit his functional ability to about 50 percent during flares or when the thoracolumbar spine is used repeatedly over a period of time. Yet, there were no signs of functional impairment of an extremity such that no effective function remains other than which would be equally well served by amputation with prosthesis. 

Thus, the Veteran's disability picture as a whole does not indicate a functional impairment comparable to a flexion limited to 0 to 60 degrees, or favorable or unfavorable ankyloses of the entire thoracolumbar spine. This is so considering both the impact of flare-ups on occupational functioning, as well as on his ability to perform the normal working movements of the body.

Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Under this Formula, the next higher rating of 20 percent is assigned with evidence of incapacitating episodes having a total duration of at least two (2) weeks, but less than four (4) weeks during the past 12 months. If the Veteran is in fact diagnosed with IVDS, the Veteran's condition should be evaluated under either the General Rating Formula or Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, which ever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

In sum, the record consistently demonstrates that the Veteran reported lumbar pain and flare-ups, and the VA examiner acknowledged and confirmed that he experienced such symptomology. However, any additional functional impairment due to pain, including on use, is already contemplated in the 10 percent evaluation assigned and the preponderance of the lay and medical evidence is against a finding of additional functional impairment comparable to the next higher evaluation.  

As for neurological manifestations of the disability, the preponderance of the evidence is against the assignment of a separate rating for radiculopathy or any neurological impairment associated with the Veteran's lumbar spine disability. At the September 2016 hearing,  he testified to experiencing tingling in his legs when he pushes off with his arms and at the November 2013 VA examination, he reported  that he occasionally feels a pulsating sensation down his left leg to the ankle level, two to three times per week, lasting 10-20 seconds. However, the VA examiner determined there was no neurological abnormality associated with the disability. While the Veteran has reported experiencing nerve issues, the objective medical evidence is to the contrary. See Woehlaert v. Nicholson, 21 Vet. App. 456  (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of the Veteran's level of disability should be based upon a finding that there is an indication in the record that condition has changed.  Conversely, if there is no affirmative indication that the condition has changed, then the case should be decided based upon the available evidence and a finding that there is no indication that the condition has changed since the last examination.
 
Essentially, the crux of any increased rating case is a subjective allegation that the service-connected disability has worsened, which is accompanied with objective medical evidence, signs and symptoms, that corroborates worsening has actually occurred. In this case, the Veteran does not assert that his condition has worsened.  He testified that his condition has not worsened, but it has not gotten better.  
The November 2013 VA examination report is adequate for adjudication. The examiner assessed the Veteran, considered the Veteran's history, and set forth objective findings necessary for adjudication. The Board has considered the admissible and believable assertions of the Veteran. See, e.g., Layno v. Brown, 
6 Vet. App. 465, 470 (1994). Yet, the lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned. 

Moreover, the VA examination report contains sufficient findings. There is no evidence of material change in the severity of his service-connected disability. Consequently, VA is under no duty to obtain a medical opinion addressing at this time and remand is not required. 

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating, staged rating, or separate rating associated with the lumbar spine disability under the applicable rating criteria. The claim for a higher rating must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. Should the Veteran's service-connected lumbar spine disability worsen in the future, he is free to file a new claim for an increased rating. However, for the Board to award additional compensation based on the mere potential for such worsening would be premature. 

ORDER

An initial disability rating in excess of 10 percent for lumbosacral strain is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


